Citation Nr: 1816019	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-54 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to April 1959 in the U.S. Navy and March 1963 to March 1965 in the U.S. Army.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO treated this matter as a petition to reopen a claim in both May 2015 and October 2015 rating decisions.  However, as new evidence was received within a year of the June 2014 rating decision, it was never finalized and it is the rating decision properly on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for tinnitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2015 VA Form 21-526EZ (noting claim for acoustic trauma); October 2015 VA examination report.  The June 2014 and May 2015 rating decisions denied service connection for tinnitus.  Within a year of the May 2015 decision, the Veteran was provided with a VA hearing loss and tinnitus examination that provided an opinion on the etiology of tinnitus, which is considered new and material evidence for the claim, particularly in light of the decision being made below.  38 C.F.R. §§ 3.155(d), 3.156(b).  However, the claim seeking service connection for tinnitus has not yet been decided by the AOJ.  Therefore, the issue of service connection for tinnitus must still be adjudicated by the AOJ, and, as the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  




FINDING OF FACT

The evidence is at least in equipoise that bilateral hearing loss is etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board's decision to grant service connection for bilateral hearing loss is fully favorable, no further action is required to comply with VA's duties to notify and assist.  38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).

Legal Standards and Analysis

The Veteran asserts he has bilateral hearing loss as a result of in-service exposure to hazardous noise, including due to his work as a military police officer (MP) and a photographer's mate, photographing the firing of ordnance. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.       § 1110, 1131; 38 C.F.R. § 3.303(a).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss, as an organic disease of the nervous system, is subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, the VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.        § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Puretone threshold levels on June 2014 VA examination reflected bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

Therefore, the question for the Board is whether the Veteran's bilateral hearing loss either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that that Veteran's bilateral hearing loss is etiologically related to the Veteran's active service.  

On the April 2014 Application for Disability Compensation and Benefits, the Veteran indicated he has bilateral hearing loss due to his active duty service.  In a December 2014 VA Form 21-4138, Statement in Support of Claim, the Veteran's representative argued that the Veteran's bilateral hearing loss was due to his exposure to hazardous noise while in service as a photographers mate in the Navy, which required him to take close-range photography of the launching of missiles.  Further, in the October 2016 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran argued that he was an MP in the Army and was constantly around the firing range and loud weapons firing.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) in the Navy was as a photographers mate and as an MP in the Army.  

The Board finds that the Veteran experienced an in-service injury, exposure to hazardous noise; namely, being exposed to firearms and the firing range as an MP and the firing of ordnance as a photographer.  The Board finds the Veteran's reports of exposure to hazardous noise due to his MOS, and exposure to firearms and firing ordnance, to be competent and credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  The Veteran's DD Form 214 reflects that he served as a photographer's mate in the U.S. Navy and as an MP in the U.S. Army during peacetime and in Korea.  In August 2016, the Veteran submitted copies of the Army Enlisted Military Occupational Specialties chart, reflecting that an MP is presumed to be exposed to a moderate level of noise.  M21-1MR, III.iv.4.B.4.e.  While the MOS of photographers mate has a low probability of noise exposure according to the VA's Duty MOS Noise Exposure Listing, the Veteran's lay statements and military personnel records reflect that he was exposed to hazardous noise during his time as a photographers mate.  Therefore, the Board finds the Veteran's description of in-service noise exposure is consistent with the known circumstances of his military service.

At a June 2014 VA examination, the examiner opined that he was not able to determine whether the Veteran's bilateral hearing loss was related to his service as hearing loss from noise injury occurs immediately after exposure, and is not delayed, and that there is no record that the Veteran sustained noise injuries.  

Private audiology examinations of December 2014 and July 2017 reflected the audiologist noted that the Veteran had been exposed to excessively loud noise in service and had various jobs after service (missile fire, artillery, gunfire, and helicopters).  The audiologist opined that the Veteran's exposure to excessively loud noise in service could have contributed to his hearing loss, and that further examination or follow-up should happen.  

In a December 2014 VA 21-4138, Statement in Support of Claim, the Veteran, through his representative, argues that his time in the U.S. Navy as a photographers mate required him to be exposed to hazardous noise from the firing of missiles of which he had to photograph.  

In July 2015, the Veteran submitted a VA 21-526EZ, Application for Disability Compensation, and alleged that he was also exposed to hazardous noise in service as an MP in the U.S. Army.   

The Veteran had another VA examination in October 2015.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his service as there was no evidence in the record of a noise injury in service and hearing loss attributable to noise exposure does not develop after such exposure.  

On the October 2016 VA Form 9, the Veteran argued that he was a military policeman during his time in the Army and was consistently exposed to loud weapons firing, including at the firing range.  He also asserted that he was exposed to loud noises during his time as a Navy photographers mate as he took photos of ordnance firing and was therefore required to be near the firing range and blast sites.

The June 2014 and October 2015 VA examiners both failed to consider the Veteran's competent and credible lay statements regarding acoustic trauma in service and relied on the theory that hearing loss due to acoustic trauma cannot have delayed onset.  The Board finds these opinions have little probative value as to the question of a nexus between the Veteran's current disabilities and his in-service noise exposure as they did not adequately consider the Veteran's in-service noise exposure.  

Regarding the December 2014 and July 2017 private opinions, the private audiologist considered the medical evidence of record, the Veteran's military record, and the Veteran's lay statements regarding the onset of symptoms of hearing loss and found the Veteran's bilateral hearing loss could be related to his in-service acoustic trauma.  This opinion was stated in part in speculative terms; however, it is clear the audiologist considered all of the pertinent evidence when reaching her conclusions.  Hence, the Board places slightly greater weight of probative value on this opinion than on the VA opinions that did not appear to fully consider the Veteran's in-service acoustic trauma.  

Given the negative and positive opinions that have been rendered in this case, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  As such, the Board resolves all reasonable doubt in the Veteran's favor, and finds that service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for bilateral hearing loss is granted.



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


